DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 7/24/2022. As directed by the amendment: claims 1-3, 7-10, 14, 17, 19 and 20 have been amended, claim 21 has been cancelled.  Thus, claims 1-20 are presently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “attachment mechanism for further securing” in claim 2.
Furthermore, this application includes one or more claim limitations that use the word “means”, is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is: “adjustment means for adjusting” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim limitation “adjustment means for adjusting [a hardness]” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no support found from the specification to disclose this claim limitation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wersland et al. (US 2019/0350793).
Regarding claim 1, Wersland et al. discloses a percussive massaging device 100 (“reciprocating treatment device”, see abstract and fig. 1), comprising: 
a tool receiver  (including at least disc 74, see figs. 8-10, [0062])  for receiving a massage tool  (including 16, 71, 76 and 72, see fig. 8, [0063]) and a piston 102 (“shaft 102”, fig. 8, [0062]) for providing percussive action to the massage tool; and 
the massage tool, including an attachment post 76/72 (attachment post including attachment members  72 and 76, see figs. 8 and 9) at a first end thereof for insertion into the tool receiver (end portion of 76 being inserted into disc 74 of tool receiver and balls 78 being inserted into detents 77 of tool receiver as clearly illustrated in fig. 9, see also [00062] and [0064]) and selectively attaching to the tool receiver 74 (fig. 9), wherein the tool receiver includes multiple keyways 77 (“detents 77”, see [0065]) and figs. 8-10) and the attachment post  includes multiple keys 78 (“spring biased balls 78”, see [0065] and fig. 8) for engaging with at least some of the keyways 77 to secure the massage tool to the tool receiver (fig. 9, see [0065]).
Regarding claim 9, Wersland et al. discloses wherein the massage tool further includes a tool head selected from a non-rotatable tip tool head 16 (figs. 8-10, “treatment member 16”, see [0065]).
Regarding claims 11-14, Wersland et al. ‘793 disclose wherein the tool receiver 74 includes four keyways 77 (fig. 8) and the attachment post  includes two keys 78 (fig. 8); wherein the tool receiver 74 (“disc 74”) is approximately circular in shape and the four keyways 77 are located at approximately 3, 6, 9 and 12 o-clock around the perimeter of the tool receiver 74 (best seen in fig. 8); wherein the attachment post  is approximately circular in shape and the two keys 78 are located on diametrically opposite sides of a perimeter of the attachment post 76 (fig. 8); wherein the tool head is aligned in one of a vertical and horizontal alignment in accordance with alignment of the two keys with a first and second pair of keyways (figs. 8-10, see [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2019/0350793) in view of Wersland et al. (US 20200214930)
Regarding claims 2-8, Wersland et al. ‘ 793 teach that the female attachment member 20 can be adhered, glued, welded, snap fit, friction fit or any other known method within the treatment member 16 (see [0057]), but does not disclose further including an additional attachment mechanism for further securing the attachment post to the tool receiver; wherein the additional attachment mechanism is a press-fit seal,  wherein the press-fit seal is elastomeric; or includes a fitting component embedded therein; wherein the fitting component has a toric shape; or wherein the additional attachment mechanism is a magnetic component and wherein the magnetic component includes a magnet located in the tool receiver and an insert formed of magnetically attracted material located on the attachment post. 
However, Wersland et al. ‘930 teaches an additional attachment mechanism for further securing the attachment post 14 to the tool receiver 12 (“base 12”, figs. 1-2); wherein the additional attachment mechanism is a press-fit seal; or includes a fitting component embedded therein; or wherein the magnetic component includes a magnet located in the tool receiver and an insert formed of magnetically attracted material located on the attachment post. (“base portion and contact portion securing members 18 can include or comprise other attachment or securement mechanisms, such as a snap fit, friction fit, press fit, snaps, buttons, threads, magnets, ring(s) that are received in annular groove(s), stitching, glue, temporary or permanent adhesive, welding and the like”, see [0028] and fig. 5; also see fig. 6 for suggestion of  magnet 18 located in the tool receiver 12 and an insert 18 formed of magnetically attracted material located on the attachment post 14). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wersland et al. ‘ 793’ s device to include an additional attachment mechanism for further securing the attachment post to the tool receiver; wherein the additional attachment mechanism is a press-fit seal, or includes a fitting component embedded therein; or wherein the additional attachment mechanism is a magnetic component and wherein the magnetic component includes a magnet located in the tool receiver and an insert formed of magnetically attracted material located on the attachment post, as taught and suggested by Wersland et al. ‘930, for the purpose of providing further suitable securing means for conveniently connecting the treatment member to the percussive massaging device and/or easily interchanging various treatment members for appropriately treating different target areas as desired
Regarding the limitation “wherein the press-fit seal is elastomeric”, since Wersland et al. ‘930 already teach “press fit” and “rings” (see [0028]), which would serve as a press-fit seal, therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the press-fit seal to be made from an elastomer such that it is elastomeric, for the purpose of providing a suitable  securement sealing mechanisms, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the limitation “wherein the fitting component has a toric shape”, since Wersland et al. ‘930 already teach “friction fit” and “rings” (see [0028]), which would serve as a fitting component, therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the ring to have a toric shape, for the purpose of providing a suitable  attachment or securement mechanisms, since it has been such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
Claim(s) 10, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2019/0350793) in view of  Luettgen et al. (US 2003/0009116)
Regarding claims 10 and 15-16, Wersland et al. ‘793 does not disclose wherein the tool head includes a wheel which is mounted between opposing fork ends of the attachment post, or wherein the tool head includes a sphere which is rotatably mounted within a cup base, the cup base being mounted to the attachment post, wherein the tool head further includes a removable ring connected to the cup base for further securing the rotatably mounted sphere.
However,  Luettgen et al. teaches a tool head includes a wheel 1095 (fig. 10U) which is mounted to the attachment post between opposing fork ends thereof (see fig. 10U and [0083]), or wherein the tool head includes a sphere 1094 (fig. 10U) which is rotatably mounted within a cup base, the cup base being mounted to the attachment post, wherein the tool head further includes a removable ring connected to the cup base for further securing the rotatably mounted sphere (see fig. 10U which shows ring, cup base and “tip 1094 is formed from ball or sphere” in [0083]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wersland et al.’793’s device such that the tool head includes a wheel which is mounted to the attachment post between opposing fork ends thereof, or wherein the tool head includes a sphere which is rotatably mounted within a cup base, the cup base being mounted to the attachment post, wherein the tool head further includes a removable ring connected to the cup base for further securing the rotatably mounted sphere,  as taught and suggested by Luettgen et al. , for the purpose of allowing a user to thus roll the tip or tool head back and forth during a massage, rather than dragging the tip (see [0083])
Regarding claim 19, as best understood, Wersland et al. ‘793 does not disclose wherein the massage tool includes an adjustment means for adjusting a hardness of each interchangeable tool head tip. However, Luettgen et al. teaches that another tip may be able “to achieve varying degrees of stiffness or hardness, perhaps via a variable durometer with multiple settings” (see [0090]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Wersland et al. ‘793’s device to include an adjustment means for adjusting a hardness of each interchangeable tool head tip, as taught and suggested by Luettgen et al., for the purpose of providing various degrees of stiffness or hardness for the treatment tip or head (see [0090]), thereby allowing customized massaging effects according to a user’s preference as needed.
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2019/0350793) 
Regarding claim 17, Wersland et al. discloses a percussive massaging device 100 (“reciprocating treatment device”, see abstract and fig. 1), comprising: 
a tool receiver  (“a female receiver on the percussive massage device”, see [0053])  for receiving a massage tool therein (massage tool including receiver 130 and treatment members 16, fig. 21, [0076]), the tool receiver including a piston  (“a single shaft” of a percussive massage device, [0076]) for providing percussive action to the massage tool; and 
the massage tool, including an attachment post 132 at a first end (“male attachment member 132” in fig. 21, see [0076]) thereof for insertion into the tool receiver (“male attachment member 132 mates with a similar annular trough on a female receiver on the percussive massage device”, see [0073]), and selectively attaching to the tool receiver via a connecting mechanism  (“annular ridges” mating with “annular trough”, see [0073]).
Wersland et al.  ‘s embodiment of fig. 21 does not disclose a magnetic mechanism includes a magnet located in the tool receiver and an insert formed of magnetically attracted material located on the attachment post
However, Wersland et al. in another embodiment (figs. 3-4) teaches a magnetic mechanism that includes a magnet 18 located in the tool receiver 10 (figs. 3-4, “magnet 18 is disposed within the magnet recess 26” of member 12, see [0055]) and an insert formed of magnetically attracted material located on the attachment post (“treatment member 16 can include a ferrous metal therein that is attracted to the magnet”, see [0055]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Wersland et al. ‘ 793’s device to further include a magnetic mechanism having a magnet located in the tool receiver and an insert formed of magnetically attracted material located on the attachment post, as taught and suggested by embodiment of figs. 3-4 of Wersland et al. ‘793, for the purpose of providing additional enhanced attachment mechanism for conveniently and quickly securing the selected treatment member to the percussive device and/or easily interchanging various treatment members for appropriately treating different target areas as desired
Regarding claim 18, Wersland et al. ‘ 793 ‘s embodiment in figs. 20-21 discloses that the device further comprising at least one interchangeable tool head tip 16 attached to at least one second end of the attachment post 132 (figs. 20-21, see [0076]). 
Regarding claim 20, Wersland et al. discloses wherein the magnet 18 is in the shape of a ring (see fig. 5, as understood under BRI (Broadest Reasonable Interpretation) magnet 18 is circular, thus has a shape of ring);  
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot in view of  the new ground of rejection(s) with new interpretation(s) of teaching from the prior art references (see discussion above).
Applicant argues on pages 7-8 that the prior art fails to disclose “each and every element” of amended independent Claims 1 and 17. 
The Examiner respectfully disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language in the independent claims 1 and 17 is interpreted as reasonably broad enough to still be met by the structural recitations within the prior art, and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations are met by the prior art of Wersland et al. ‘ 793 (including various embodiments) and other previous cited prior art, as interpreted above in light of the Amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785